Citation Nr: 1235120	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  05-39 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of an injury to the left elbow prior to February 2, 2012.

2.  Entitlement to a rating in excess of 10 percent for residuals of an injury to the left elbow from February 2, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.J.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for an increased (compensable) rating for residuals of an injury to the left elbow.  The Board remanded the matter for additional development in November 2009 and December 2011.

In August 2012, while the case was in remand status, the Appeals Management Center (AMC) in Washington, DC, increased the rating for the left elbow to 10 percent, effective February 2, 2012.  The prior denial was otherwise confirmed, and the case was returned to the Board.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for his service-connected left elbow disability was received on July 9, 2004; it is at least as likely as not that he has had arthritis of the left elbow since that time, and that the arthritis can be attributed to his service-connected disability.

2.  Throughout the appeal period, the Veteran's service-connected left elbow disability has been manifested by complaints of pain, together with evidence of objectively-confirmed limitation of motion.  Although the Veteran has reported discomfort and weakness in his left elbow, with flare-ups, the available evidence shows that he has had flexion in the elbow to at least 130 degrees; extension to at 10 degrees; pronation to 80 degrees (normal); and supination to at least 80 degrees.  There have been no clinical findings of increased pain or decreased motion on repetitive use.

3.  The Veteran's left elbow is not ankylosed, and his disability is not shown to be manifested by flail joint, or by joint fracture with marked cubitus varus, or cubitus valgus deformity, or with ununited fracture of the head of the radius.  Nor is his disability shown to be manifested by nonunion or malunion of the radius and/or ulna.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but no higher, for residuals of an injury to the left elbow have been met for the period July 9, 2004 to February 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5208, 5213 (2011).

2.  The criteria for a disability rating in excess of 10 percent for residuals of an injury to the left elbow, for the period on and after February 2, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5208, 5213 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish a higher rating for his service-connected left elbow disability.  In his notice of disagreement, dated in October 2004, he stated that he had arthritis in the joint, and that he suffered constant pain.  During a Board hearing in August 2009, he testified that his left disability prevented him from mowing his yard and doing push-ups, and limited his ability to do things like lift weight and play with his grandchildren.  He also testified that took medication for control of pain.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice letters in July 2004, January 2008, July 2008, and June 2009.  Together, the letters advised the Veteran of what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2008, July 2008, and June 2009 letters provided examples of pertinent medical and lay evidence that the Veteran could submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The January 2008 and June 2009 letters further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in August 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, as well as VA and private treatment records and examination reports, and records from the Social Security Administration.
 
In addition, the Board notes that the case was remanded in November 2009 and December 2011 to obtain records of any relevant treatment the Veteran may have received through the VA Miami Healthcare System since November 2007, and to obtain a medical opinion.  The AMC has indicated that all relevant medical records have been procured, and a medical opinion responsive to the Board's requests has also been received.  Thus, the requirements of the remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Degenerative and traumatic arthritis, established by x-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  If the limitation of motion of the involved joint(s) is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For rating purposes, the elbow is considered a major joint.  38 C.F.R. § 4.45(f) (2011).

Elbow and forearm disabilities manifested by limitation of flexion are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2011).  For the minor extremity, a 10 percent rating is warranted for limitation of flexion to 100 degrees.  A 20 percent rating is warranted for limitation of flexion to 90 or 70 degrees; a 30 percent rating is warranted for limitation of flexion to 55 degrees; and a 40 percent rating is warranted for limitation of flexion to 45 degrees.  Id.  Normal flexion in the elbow is to 145 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).

Elbow and forearm disabilities manifested by limitation of extension are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5207 (2011).  For the minor extremity, a 10 percent rating is warranted for limitation of extension to 45 or 60 degrees.  A 20 percent rating is warranted for limitation of extension to 75 or 90 degrees; a 30 percent rating is warranted for limitation of extension to 100 degrees; and a 40 percent rating is warranted for limitation of extension to 110 degrees.  Id.  Normal extension in the elbow is to zero degrees.  See 38 C.F.R. § 4.71, Plate I (2011).

If flexion is limited to 100 degrees, and extension is limited to 45 degrees, a 20 percent rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5208.

Elbow and forearm disabilities manifested by limitation of pronation and supination are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2011).  A 10 percent rating is warranted for limitation of supination to 30 degrees or less.  For the minor extremity, a 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter of the arc, when the hand does not approach full pronation, or when motion is lost beyond the middle of the arc.  Higher evaluations are warranted when the hand is fixed in position.  Id.  Normal pronation in the forearm is to 80 degrees, and normal supination is to 85 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).

Elbow and forearm disabilities may also be rated under Diagnostic Codes 5205, 5209, 5210, 5211, and 5212 (2011).  Under Diagnostic Code 5205, ratings of up to 50 percent are available for ankylosis of the elbow of the minor extremity.  Under Diagnostic Code 5209, ratings of up to 50 percent may be assigned for disabilities of the elbow of the minor extremity manifested by flail joint or by joint fracture with marked cubitus varus, or cubitus valgus deformity, or with ununited fracture of the head of the radius.  Diagnostic Codes 5210, 5211, and 5212 provide for ratings of up to 40 percent for disability of the minor extremity manifested by nonunion or malunion of the radius and/or ulna.

In the present case, service connection for residuals of injury to the left elbow was established in September 1975.  The disability was evaluated as zero percent (noncompensably) disabling under Diagnostic Code 5209 (pertaining to impairment of the elbow), effective from March 1975.  Claims for increase were disallowed in August 1978 and February 1998.  The Veteran filed the current claim for increase in July 2004.  In August 2012, while the present appeal was pending, the AMC increased the rating for the left elbow to 10 percent, effective February 2, 2012, under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5207.

The available evidence shows that the Veteran was examined for VA compensation purposes in August 2004, in connection with his July 2004 claim for increase.  He reported that he had injured his left elbow while playing football in service; that he had injured it again in a post-service automobile accident in 1985; and that he had an internal fixation device that was still in place.

On physical examination, the Veteran had full flexion and extension of the elbow compared to the contralateral side.  He had 90 degrees of pronation and 80 degrees of supination.  There was no instability, fluid, or tenderness, and repeated motion did not cause an increase in pain or decrease in motion.  The Veteran was able to perform activities of daily living, and did not use any medical aids.  The examiner indicated that, due to the post-service injury in 1985, he was unable to state to what degree the Veteran's symptomatology was due to his service-connected injury; however, he was under the impression that very few of the Veteran's symptoms, if any, could be attributed to service, in that the Veteran had had no acute episodes in his elbow in the 10 years preceding the accident in 1985.  X-rays obtained (after the report was written, apparently) were interpreted to reveal old, healed fractures of the distal humerus, held in place with an obliquely-oriented threaded screw inserted through the medial epicondyle; deformity of the lateral epicondyles due to an old healed fracture; multiple small calcific fragments posterior to the olecranon process, believed to be old fracture fragments; and a mild degenerative change in the left elbow joint, "presumably post-traumatic."

On VA examination in December 2007, the Veteran reported that his left elbow disability had been stable since the last examination three to four years earlier.  He related that he had injured his left elbow during service, and then again after service, in 1985.  He complained of intermittent pain caused by various triggers, including overuse, heavy lifting, and improper positioning at night, and indicated that the pain was improved with pain medication and trigger avoidance.  He also complained of symptoms including instability, giving way, stiffness, and weakness, and reported that he experienced severe flare-ups of joint disease every two to three weeks, lasting three to seven days.  He denied deformity, incoordination, decreased speed of joint motion, dislocation, subluxation, effusions, locking episodes, and symptoms of inflammation.  He reported that he had gotten intra-articular injections in the past, the last one more than five years ago, but had not had any recently.

On physical examination, it was noted that the Veteran was right-hand dominant.  He had flexion in the left elbow from 0 to 140 degrees; pronation from 0 to 80 degrees; and supination from 0 to 80 degrees.  The examiner indicated that there was no objective evidence of pain with active or repetitive motion, and no additional limitations after three repetitions of range of motion.  X-rays were interpreted to reveal a stable examination of the left elbow since the time of the previous study in August 2004, with no evidence of any fractures or dislocations and preserved interarticular spaces.  Multiple, round, well-defined radiodensities were noted in the posterior and superior aspects of the olecranon process; there was deformity of the lateral humeral condyle; and an orthopedic screw was again noted as inserted through the medial humeral condyle.  Periosteal reaction of soft tissues masses was not demonstrated.  The examiner indicated that the Veteran's disability had a severe effect on his ability to perform chores, and a moderate effect on his ability to play sports and exercise, and that it had no effect on activities such as shopping, bathing, dressing, toileting, grooming, and driving.
 
On VA examination in June 2010, the Veteran complained of constant pain in his left elbow, ranging in severity from 5 to 8/10, together with weakness, stiffness, and giving way.  He said that he had a brace he had worn in the past, but that he had not used it for the last two months.  He denied current problems with deformity, locking, drainage, and increased heat or redness.  He reported that he had flare-ups of pain that were precipitated by use of his left extremity, performing exercises, and lifting more than 10 pounds, and indicated that they occurred twice and week and lasted one to two days.  He also reported that he obtained relief from pain with medication, heat, and rest.  He indicated that the problems with his left wrist interfered with activities such as mowing the lawn, lifting his grandchildren, and driving.

On physical examination, range of motion of the Veteran's left elbow showed a lack of extension of 10 degrees, with flexion from "ten degrees to 140 degrees over 145."  Forearm supination and pronation were both described as normal (85/85 and 80/80, respectively).  It was noted that the range of motion was carried out with pain, and that repetitive motion of the left elbow had no effect on the range of motion, pain, fatigability, coordination, weakness, or endurance.  There was no deformity or crepitus, muscular evaluation showed no weakness, and pulses in the radial and ulnar artery were equally weak, bilaterally.  Adson test was negative.

The examiner opined that the Veteran was not suffering from any arthritic changes of the left elbow, and that the Veteran's restriction of extension in the elbow was most likely related to his post-service injury.  However, in doing so, the examiner offered no discussion as to the significance, if any, of the August 2004 VA x-ray report containing an impression of "mild degenerative change presumably post-traumatic in the [left] elbow joint."  In addition, the only reasons cited for the conclusion that the Veteran's symptoms were due to post-service injury were the examiner's "medical clinical experience, review of the medical records, and the report of the x-rays reviewed."  No substantive explanation was provided.

Following the Board's remand of the case in December 2011, the Veteran was afforded another VA examination in February 2012.  He complained that pain in his left elbow was sharp and stiff.  He also reported that the elbow locked up, that it was weak, and that it interfered with activities of daily living, like household chores.  He also reported flare-ups in which his elbow became really painful and stiff.  He indicated that he treated the pain with medication, which "took the edge off" his symptoms, and with a heating pad.

On physical examination, the Veteran was noted to be right-hand dominant.  The examiner indicated that the Veteran's left elbow disability was manifested by limitation of motion, weakness, and pain.  The Veteran was able to flex his left elbow to 130 degrees, with pain beginning at 105 degrees.  Extension in the elbow was full, and he had no additional limitation in range of motion on repetitive use testing.  Muscle strength was 4/5 on flexion, and 5/5 on extension.  The examiner indicated that there was no ankylosis, flail joint, fracture, or impairment of pronation or supination, and that the Veteran had not lost the use of his left hand.  The examiner felt that the Veteran's disability would interfere with employment that required lifting or carrying objects weighing greater than 20 pounds, making repetitive movements with his left arm, or using power tools or construction equipment, but that it would not preclude him from light office or desk employment, particularly if workplace adjustments were made to accommodate his disability.

After examining the Veteran, and reviewing his claims file and VA medical records, including the x-ray report from August 2004, the examiner opined that the Veteran had arthritis of the left elbow that was at least as likely as not due to in-service injury.  In support of her conclusion, the examiner noted that the Veteran had suffered a significant injury to his elbow during service, documented as an avulsion fracture; that he had sought continuous medical care for treatment of pain; and that fractures of the elbow were well known to cause degenerative arthritis in the elbow years and decades after the initial injury.  She further opined that x-rays provided radiographic evidence of progressive arthritis, increasing in severity since 2004.

As noted above, the evidence shows that the Veteran is right-hand dominant.  Thus, his disability is to be evaluated as one affecting his "minor" extremity.

Following a review of the paper and electronic (Virtual VA) claims file, and the applicable laws and regulations, the Board finds that the evidence supports an increase in the evaluation for the Veteran's service-connected left elbow disability, to 10 percent, for the portion of the appeal period prior to February 2, 2012.

X-ray reports confirm the presence of mild degenerative changes in the Veteran's left elbow in August 2004.  The February 2012 VA examiner has opined, in essence, that those changes are diagnostic of arthritis; that the Veteran's arthritis has been progressive since 2004; and that it is at least as likely as not that the arthritis is due to the Veteran's service-connected disability.  Because the February 2012 VA examiner reviewed the claims file, including the radiographic reports from August 2004, and provided a substantive rationale for her conclusions, the Board gives more weight to her opinion than to the contrary opinion offered by another VA examiner in June 2010.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Further, the evidence shows that the Veteran has consistently complained of pain, and examination reports beginning in 2004 all appear to show some degree of objectively-confirmed limitation of motion (e.g., 80 degrees of supination in August 2004, 140 degrees of flexion in December 2007 and June 2010, and 130 degrees of flexion in February 2012).  Under the circumstances, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 10 percent evaluation under Diagnostic Codes 5003 and 5010 prior to February 2, 2012.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 4.3 (2011).  The Board also finds it likely that the manifestations necessary for a 10 percent rating were present when the Veteran's claim for increase was received on July 9, 2004.  A 10 percent rating is therefore assigned for the Veteran's service-connected left elbow disability, effective from July 9, 2004 to February 1, 2012.  See 38 C.F.R. § 3.400(o).

However, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent, both prior and subsequent to February 2, 2012.  While the Veteran has reported discomfort and weakness in his left elbow, with flare-ups, the available evidence shows that he has consistently been able to flex the elbow to at least 130 degrees, and to extend it to within at least 10 degrees of normal (i.e., to 10 degrees).  The evidence also shows that he has had pronation to 80 degrees (normal), and supination to at least 80 degrees.  In addition, there have been no clinical findings of increased pain or decreased motion on repetitive use.

The Veteran's left elbow is not ankylosed.  His disability is not shown to be manifested by flail joint, or by joint fracture with marked cubitus varus, or cubitus valgus deformity, or with ununited fracture of the head of the radius.  Nor is his disability shown to be manifested by nonunion or malunion of the radius and/or ulna.

In the final analysis, the Board finds no sound evidentiary basis for the assignment of an evaluation in excess of 10 percent under the diagnostic codes that form the basis of the Veteran's current evaluation (Diagnostic Codes 5003-5207), or any others that are potentially applicable.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.



ORDER

A 10 percent rating, but no more, is granted for residuals of an injury to the left elbow for the period July 9, 2004 to February 1, 2012.

A rating in excess of 10 percent for residuals of an injury to the left elbow from February 2, 2012, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


